Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Election/Restrictions
Newly submitted claims 9-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The original claim 1 is directed a control system comprising a sensor configured to emit a simulated signal and controller configured to receive the simulated signal and to infer from the simulated signal a state of the observed operational parameter.

The new claims 17-20 are directed to a method of controlling a temperature of an electronic component by inferring a workload on the electronic component with a controller and adjusting the flow rate of the liquid coolant through the heat exchanger to adjust a rate at which the heat is transferred to the liquid coolant by the heat exchanger; and limiting the workload on the electronic component to an upper threshold workload when the adjusted flow rate meets or exceeds a predetermined upper-threshold flow rate.
There is a search and/or examination burden for the patentably distinct invention as set forth above because at least the following reason(s) apply:  
•    The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries)
•    The prior art applicable to one invention would not likely be applicable to the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Arguments
Applicant amended independent claim 1 to further specify
 the controller being configured to emit a control signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range; a heat exchanger configured to transfer heat to or from a liquid coolant; and a flow-control device fluidicly coupled with the heat exchanger and communicatively coupled with the controller to receive the control signal over the communication connection, wherein the flow- control device is configured to adjust a flowrate of the liquid coolant through the heat exchanger in response to the control signal.
Applicant’s arguments with respect to amended claims have been fully considered but moot in view of new ground of rejection.
Copeland et al. US Pub. No. 2010 (“Copeland”) is introduced in response to amended claim.  Tian as discloses in previous office action is hereby incorporated by references to the extent applicable to the amended claim.
Regarding to Double Patenting Rejection over U.S. Patent No. 10,365,667, 9,052,252 and copending Application No. 16/525,303
Applicant has amended the claims to be patentably distinct from the conflicting claims of U.S. Patent 667, 252 and the copending application.  The rejection has been withdrawn. 
Regarding to Double Patenting Rejection over U.S. Patent No. 10,364,809
Applicant has not amended the claims to be patentably distinct from the conflicting claims of U.S. Patent 809, nor has applicant filed the appropriate terminal disclaimer.  Applicant has therefore failed to overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 4-6, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,364,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent 809 contain every element of the claim of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
Application – Claim 1
Patent 10,364,809
a cooling system
a control system 
a sensor configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter; 
a controller configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal
(claim 1) a sensor, coupled to a fan header, 
configured to observe an operational parameter, and responsive thereto, to 
simulate an output signal of a tachometer, the simulated output signal being 
indicative of a rotational speed parameter, wherein the sensor is further 
configured to emit, over a communication channel, the simulated output signal 
as a proxy for the observed operational parameter, wherein the observed 

controller to receive the simulated signal over the communication channel and 
to interpret the simulated signal as corresponding to a state of the observed 
operational parameter.

a heat exchanger configured to transfer heat to or from a liquid coolant; and 
a flow-control device fluidicly coupled with the heat exchanger and communicatively coupled with the controller to receive the control signal over the communication connection, 
wherein the flow- control device is configured to adjust a flowrate of the liquid coolant through the heat exchanger in response to the control signal.
(claim 2) the controller is further configured to emit a command signal responsive to the state of the observed operational parameter.
(claim 9) the observed operational parameter comprises an indicia of a presence or absence of a working fluid externally of a liquid-based heat-transfer system, wherein the sensor comprises an electrical circuit configured to emit the simulated signal responsive to the indicia of a presence of the working fluid externally of the liquid-based heat transfer system.
(claim 14) the electrical coupling comprises an electrical current for powering the pump, a PWM signal for controlling the pump, or an 
(claim 16) the controller is configured to interrupt at least one electrical coupling between a pump and the fan header responsive to a predefined state of the observed operational parameter.
(claim 18) responsive to the predefined state of the observed operational parameter, the interruption of the at least one electrical coupling between the pump and the fan header comprises an interruption to a pulse width modulated (PWM) signal to the pump with an alternative PWM signal to the pump configured to change a pump speed, wherein the simulated signal comprises a frequency generator (FG) signal output by the pump responsive to the alternative PWM signal.

claim 24 - a temperature sensor and the observed operational parameter further comprises an observed temperature
claim 4 - the flow-control device is a pump, wherein the pump is configured to adjust its 

claim 5, the pump is a first pump and the cooling system further comprises a supplemental pump configured to operate in response to the control signal.
claim 23
claim 6, the pump configured to adjust its speed in response to the control signal is configured to increase its speed to increase the flowrate of the liquid coolant through the heat exchanger and to decrease its speed to decrease the flowrate through the heat exchanger.
inherent for Pump see claim 23
claim 8, the sensor is a leak-detection sensor and the flow-control device is a valve, wherein controller emits a control signal that causes the valve to close responsive to the leak-detection sensor detecting a presence of liquid external to the cooling system.
claim 4, 11, 35

Claims 3, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of U.S. Patent No. 809 in view of Copeland et al. US Pub. No. 2010 (“Copeland”)

Copeland teaches a cooling system for a rack-mount server including at least one blade and a system enclosure is disclosed herein. The cooling system includes a liquid cooling line, a pump connected to the liquid cooling line, at least one heat exchanger connected to the liquid cooling line, a fan module, a control module connected to the fan module and the pump, and a feedback module connected to the control module and comprising a sensor configured to measure a feedback control signal, where the control module is configured to adjust an air flow rate through the fan module or a liquid coolant flow rate through the pump based on the feedback control signal.  Specifically, Copeland teaches “the temperature is a temperature of the liquid coolant” [Para. 0016] and “the flow-control device is a valve that adjusts between open and closed to increase or decrease a flow rate of the liquid coolant through the heat exchanger” [Para. 0014].  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claimed invention of the Patent to include “the temperature is a temperature of the liquid coolant” and “the flow-control device is a valve that adjusts between open and closed to increase or decrease a flow rate of the liquid coolant through the heat exchanger” of Copeland.  The motivation for doing so would have been to effectively control the temperature of the liquid cooling by adjusting the valve.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. US Pub. No. 2010 (“Copeland”) in view of Tian.
Regarding claim 1, Copeland teaches a cooling system [see fig. 1 and 2], comprising:
[0002] A cooling system for a rack-mount server including at least one blade and a system enclosure is disclosed herein. The cooling system includes a liquid cooling line, a pump connected to the liquid cooling line, at least one heat exchanger connected to the liquid cooling line, a fan module, a control module connected to the fan module and the pump, and a feedback module connected to the control module and comprising a sensor configured to measure a feedback control signal, where the control module is configured to adjust an air flow rate through the fan module or a liquid coolant flow rate through the pump based on the feedback control signal. 

a sensor [Sensor 207] configured to emit a signal for an observed operational parameter;
A feedback control module 207 including a sensor is connected directly to the server rack 205, and also connected back to the control module 201 to return a feedback control signal based on one or more sensor readings from the server rack. In this example, the sensor may be either a temperature or power consumption sensor discussed above with respect to FIG. 1. In alternate embodiments, the sensor may be a thermodynamic sensor connected to either any of the pump 202, the system of valves 203, or the fans 204. 

a controller [Control Module 201] configured to receive the signal and to infer a state of the observed operational parameter from the signal, the controller being configured to emit a control signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range;
[0019] Upon receiving the feedback control signal, in step 305, the control module may determine the minimum power necessary to reach a desired temperature within the rack-mount server. The control module may consider, for example, adjusting the power to the fans or the pump in order to reach the desired temperature. Alternatively, the control module may also consider adjusting the system of valves.

a heat exchanger [HEX 105] configured to transfer heat to or from a liquid coolant; and
a flow-control device [Pump 101 or Valve 104] fluidicly coupled with the heat exchanger and communicatively coupled with the controller to receive the control signal over the communication connection, wherein the flow- control device is configured to adjust a flowrate of the liquid coolant through the heat exchanger in response to the control signal.
[0021] Finally, in step 307, the control module adjusts the air flow rate or the liquid coolant flow rate through the rack-mount server in order to adjust the cooling capacity of the cooling system and change the temperature of the rack-mount server. The control module may also adjust the valves disposed between the heat exchangers and the liquid cooling line. Advantageously, this method allows the control module to determine the cheapest method among the pump, fans, and valves of cooling the rack-mount server from a power perspective. Alternatively, the control module may use a similar procedure to determine the greatest power 

[0022] In a specific example comparing the use of increased air flow (fan power) versus increased coolant flowrate (pump power) to reduce CPU junction temperature (T,cpu,junction) through the use of a coolant-to-air heat exchanger located at the air intake inlet of the server, the below example shows that in order to reduce the CPU junction temperature by 0.7.degree. C. through increased air flow rate, increased power supplied to the fan is 65.3 W (Watts). In comparison, decreasing the CPU junction temperature by 0.7.degree. C. through increasing the coolant flow rate would require an increase of 59 W supplied to the coolant pump. Accordingly, in this example case, the power optimization algorithm would result in increasing the pump input power rather than increasing the fan input power. 

Copeland does not expressly teach a sensor configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter; a controller configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal.
Tian teaches another cooling system comprising a controller circuit configured to control a module for cooling an integrated baseboard in a server.  Specifically, Tian teaches 
a sensor [10 of fig. 1 or U1 of fig. 4] configured to emit a simulated signal corresponding to a selected physical parameter [PWM]1 as a proxy for an observed operational parameter [Temperature] different from the selected physical parameter;
[0011] The temperature determination module 10 is to measure ambient temperature in the vicinity of the iBMC 1.  The temperature determination module 10 outputs corresponding pulse-width modulation (PWM) signals to the speed adjustment module 15 for controlling the fan 2.

[0015] A pulse pin PWM of the temperature sensor U1 is connected to the node between the resistors R1 and R2 through a resistor R9. A first control pin FAN1 of the temperature sensor U1 is connected to the speed pin TACH1 of the fan 2 through a resistor R10. A second control pin FAN2 of the temperature sensor U2 is connected to the speed pin TACH2 of the fan 2 through a resistor R11. The temperature sensor U1 measures a voltage difference of the thermistors TH1-TH4 to obtain any temperature changes, and outputs corresponding PWM signals. 

Module 15] configured to receive the simulated signal and to infer of the observed operational parameter from the simulated signal [par. 0018 - The temperature measurement module 10 measures the temperature of the iBMC 1, and outputs corresponding PWM signals, according to the temperature, to the speed adjustment module 15. The speed adjustment module 15 controls the fan 2 according to the PWM signals].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the cooling system of Copeland with a sensor configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter; a controller configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal of Tian.  The motivation for doing so would have been to minimize noise effect since tachometer signal (PWM) remains digital all the way from the sensor to the control system thus NO digital-to-analog conversion is necessary which would also help to reduce cost and footprint on the circuit.
Regarding claim 2, Copeland teaches the sensor is a temperature sensor and the observed operational parameter is a temperature [Para. 0015 - The sensor may be, for example, a temperature sensor].
Regarding claim 3, Copeland teaches the temperature is a temperature of the liquid coolant [Para. 0016 - a thermodynamic sensor configured to measure the heat flow per cubic unit through the intake and outtake lines of the cooling intake/outtake line 103].
Regarding claim 4, Copeland teaches the flow-control device is a pump [Pump 101], wherein the pump is configured to adjust its speed in response to the control signal to adjust the flowrate of the liquid coolant through the heat exchanger [Para. 0013, 0015].

Regarding claim 7, Copeland teaches the flow-control device is a valve that adjusts between open and closed to increase or decrease a flow rate of the liquid coolant through the heat exchanger [Para. 0014].

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland/Tian as applied to claim 1, 4 above, and further in view of Konshak U.S. Patent No. 7,436,666.
Regarding claim 5, Copeland/Tian does not teach the cooling system further comprises a supplemental pump configured to operate in response to the control signal.
Konshak teaches an invention relates generally to electronic assemblies, and, more particularly, to thermal management of electronic assemblies using liquid cooling systems.  Specifically, Konshak teaches the cooling systems comprising a first pump [Pump 160 of fig. 2] and a supplemental pump [Pump 270] configured to operate in response to the control signal.
(13)    Within the rack 210 a secondary cooling loop is established that is in fluid communication with the data center cooling loop. Upon entering the rack 210 the data center supply line 150 enters a monitoring device 220. In one embodiment of the present invention the device 150 monitors fluid flow, pressure, and/or temperature. Other characteristics of the fluid that can also be used to identify a failure of the data center cooling system as imposed on the supply line 150. Thereafter, and before allowing the coolant to access any of the electronic components 120 housed within the rack 210, a one way valve 240 is placed on the supply lid entering the rock. The valve 240 allows fluid to pass from the data center cooling supply line 150 into the rack but prevents flow from regressing toward the supply line 150 should the flow stop and/or an adverse pressure gradient is experienced. 

(15)    As shown in FIG. 2, the supplemental liquid cooling loop comprises, in this embodiment of the present invention, a heat exchanger 250 with an air circulation fan 260, a pump 270, and a the pump 270 associated with the supplemental liquid cooling loop is in communication with the monitoring device 220. Upon an indication of failure of the data center liquid cooling loop, the monitoring device 220 directs the pump 270 associated with the supplemental liquid cooling loop to begin operating. The flow and increased pressure gradient in the supplemental liquid cooling loop forces coolant from the coolant reservoir 280 to the liquid cooled electronic components 120. As the pressure from the pump 270 associated with the supplemental liquid cooling loop is greater than the pressure in the data center liquid cooling loop, the one way valve 240 prevents any loss of coolant to the data center. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references as they all directed to a cooling system.  Konshak teaches the cooling systems comprising a supplemental pump configured to operate in response to a control signal from a controller would help the system of Copeland/Tian to continue the removal of heat from critical component when the main pump is not operate properly.   Accordingly, components are not damaged and data is not lost.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland/Tian as applied to claim 1 above, and further in view of Nicewonger US Pub. No. 2011/03135762.
Regarding claim 8, Copeland/Tian teaches a sensor and a flow-control device is a valve, wherein controller emits a control signal that causes the valve to close/open responsive to the sensor.  Copeland/Tian does not teach a sensor is a leak-detection sensor and the flow-control device is a valve, wherein controller emits a control signal that causes the valve to close responsive to the leak-detection sensor detecting a presence of liquid external to the cooling system.
Nicewonger teaches another invention to create a simple, safe, effective and reliable system for distributing liquid coolants for close-coupled cooling of electronic components 
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) interconnected with at least one other controller disposed to the plurality of chassis (101) housed within the rack (301). Thus the plurality of controllers can collaboratively assess and respond to the liquid distribution system's operational conditions, for example to determine the location and severity of a leak. The controllers can singularly or collectively assess fluid operational conditions such as the heat load of one or more server modules, and accordingly respond with appropriate actions such as the adjustment of coolant flow rate to attain optimal energy efficiency. The electronic controller employs a communication link (706) to transmit information pertaining to the fluid distribution system's operational conditions to an outside computer (707). 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Copeland/Tian with the leak-detection sensor and the flow-control device is a valve, wherein controller emits a control signal that causes the valve to close responsive to the leak-detection sensor detecting a presence of liquid external to the cooling system of Nicewonger.  The motivation for doing so would has been to prevent damage to the electronic components due to the loss of liquid cooling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,361,287 to Hopper teaches an invention is for a fluid pumping system 10, which supplies fluid to two distinct hydraulic circuits 14,16, regulatable at different pressures and flows. The primary pump 18 is a higher pressure pump which supplies regulated flow to a main hydraulic circuit 14. The secondary pump 20 is a lower pressure pump which may supply a portion or all of the flow needed to support the secondary hydraulic circuit 16. Excess flow developed by the primary pump 18 may be exhausted to the secondary circuit 16 to supplement or supplant the function of the secondary pump 20. In such a case, the secondary circuit pressure regulator 46 re-circulates excess flow from the secondary pump 20 to the pump suction line 26. Therefore the fluid pumping system provides flexibility to the transmission hydraulic system by having two regulatable outputs while reducing pumping losses without sacrificing volumetric efficiency in meeting a broad range of flow requirements in two different output hydraulic circuits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner




/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Type of digital signal that commonly used to indicate hall effect in electrical devices, fan speed, compressor speed.
        2 IDS filed on 07/29/2019.